         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page11of
                                                                 of103
                                                                    23




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 Hospital Internists of Austin, P.A. and          §
 Hospital Internists of Texas,                    §
                                                  §               Civil Action No. 1:18-cv-00-466
               Plaintiffs,                        §
                                                  §                            JURY DEMANDED
v.                                                §
                                                  §
Quantum Plus, LLC d/b/a TeamHealth West           §
and d/b/a TeamHealth Hospital Medicine            §
West; and AmeriTeam Services, LLC,                §
                                                  §
                                                  §
               Defendants.                        §

                    PLAINTIFFS’ SECOND AMENDED COMPLAINT
                   AND REQUEST FOR DECLARATORY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Plaintiffs Hospital Internists of Austin, P.A. and Hospital Internists of Texas file this

Second Amended Complaint and Request for Declaratory Judgment pursuant to 28 U.S.C. §§

2201 et seq. complaining of Defendant Quantum Plus, LLC (f/k/a Quantum Plus, Inc.) d/b/a

TeamHealth West and d/b/a TeamHealth Hospital Medicine West; Defendant, and Defendant

AmeriTeam Services, LLC, and would respectfully show as follows:

                                      I. INTRODUCTION

       Defendants are part of a family of companies referred to generally as “TeamHealth.”

TeamHealth is in the business of providing medical staffing services to hospitals, including

providing hospitals with emergency room physicians and hospitalists. To ensure they have

sufficient medical staff for their hospital clients, TeamHealth either acquires emergency and

hospitalist groups through one of their affiliates or has one of the subsidiaries enter into supposed

independent contracts with them. In this case, a TeamHealth subsidiary entered into a Services
          Case1:18-cv-00466-RP
          Case 1:18-cv-00466-RP Document
                                Document91
                                         91 Filed
                                            Filed08/14/19
                                                  08/14/19 Page
                                                           Page22of
                                                                  of103
                                                                     23




Agreement with Plaintiff Hospital Internists of Austin (which later subcontracted with Plaintiff

Hospital Internists of Texas); however, during the performance of the contract, the TeamHealth

subsidiary, with support from TeamHealth headquarters, began to and continue to exert control

over Plaintiffs’ hospitalists’ practice of medicine in violation of the Texas law and the Services

Agreement. Defendants also tortuously interfered with Plaintiffs’ contractual relationships with

their providers.

                                          II. PARTIES

         1.    Plaintiff Hospital Internists of Austin, P.A. (“HIA”) is a Texas professional

association with its principal place of business located within this judicial district, at 7000 North

Mopac Expressway, Suite 420, Austin, Texas 78731.

         2.    Plaintiff Hospital Internists of Texas (“HIT”) is a nonprofit corporation organized

under the Texas Nonprofit Corporation Act and certified as a nonprofit health organization under

the Texas Medical Practice Act, Tex. Occ. Code §162.001(b). Its principal place of business is

located within this judicial district, at 7000 North Mopac Expressway, Suite 420, Austin, Texas

78731.

         3.    Defendant Quantum Plus, LLC (f/k/a Quantum Plus, Inc.) d/b/a TeamHealth West

and d/b/a TeamHealth Hospital Medicine West (“Quantum”) is a foreign limited liability

company organized and existing under the laws of the State of California, with its principal place

of business in California. Quantum is authorized to do business in Texas, and routinely conducts

business within the Western District of Texas. Quantum may be served with process by serving

its registered agent for service in Travis County: Corporation Service Company d/b/a CSC–

Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.




                                                 2
         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page33of
                                                                 of103
                                                                    23




       4.      Defendant AmeriTeam Services, LLC (“AmeriTeam”) is a foreign limited

liability company organized and existing under the laws of the State of Tennessee, with its

principal place of business in Tennessee. AmeriTeam conducts business in Texas but has not

designated or maintained a resident agent for services of process in Texas. Pursuant to TEX. CIV.

PRAC. & REM. CODE §§17.044(a)(1), 17.045, Team Health, LLC may be properly served with

process by serving the Texas Secretary of State, at 1019 Brazos, Austin, Texas 78701. FED. R.

CIV. P. 4(e)(1), 4(h)(1)(A).

                                III. JURISDICTION & VENUE

       5.      This Court has subject-matter jurisdiction over Plaintiffs’ claims because there is

complete diversity of citizenship between the parties and more than $75,000 in controversy. 28

U.S.C. § 1332(a)(1).

       6.      This Court has personal jurisdiction over Defendants, foreign business entities,

because Defendants enter into contracts, provide services, and/or routinely solicit and conduct

business in the Western District of Texas. Additionally, the contract giving rise to Plaintiffs’

claims was performed in the Western District of Texas.

       7.      Venue is proper in this district, pursuant to 28 U.S.C. § 1391(b)(2), because the

contract that made the basis of this action was executed in this district and all or a substantial part

of the events or omissions giving rise to these claims occurred in the district.

                                            IV. FACTS

A.     Background

       8.       HIA is a physician-owned and physician-managed group that was founded in

1996. Over the next 20 years it grew to become the largest privately held hospitalist group in

Austin with approximately 60 hospital medicine specialists. Among others, HIA historically



                                                  3
         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page44of
                                                                 of103
                                                                    23




served all of the St. David’s Healthcare Partnership, LP facilities in Austin and Georgetown (St.

David’s Medical Center, North Austin Medical Center, South Austin Medical Center, Heart

Hospital of Austin, and St. David’s Georgetown Hospital).

       9.      In 2017, HIT was formed and, through a Professional Services Subcontract

Agreement dated June 1, 2017, it began providing certain professional medical services on

behalf of HIA, including services relevant to this case.

       10.     Defendants are indirect subsidiaries of Team Health Holdings, Inc., through its

various affiliates and subsidiaries, is a provider of outsourced physician staffing solutions for

about one-fifth of the hospitals across the country. Team Health Holdings, Inc., along with its

affiliates and subsidiaries, are collectively known as “TeamHealth.” TeamHealth specializes in

professional emergency department and hospitalist program services. To ensure it has talent to

fulfill its duties with new hospital clients, TeamHealth-related entities solicit and acquire key

physician groups in the market or alternatively, secure independent contractor service

agreements. TeamHealth boasts its ability to help hospitals cut costs and allow physicians to

focus on delivering care.

       11.     Beginning in 2015, AmeriTeam began serving as the TeamHealth headquarters

and provided legal, accounting, human resources, and/or other support services to many—if not

all—of the TeamHealth subsidiaries and affiliates, including Quantum. AmeriTeam is sometimes

referred to as “TeamHealth headquarters” herein.

B.     Texas Law Prohibits the Corporate Practice of Medicine

       12.     Many states have historically prohibited what is commonly known as the

“corporate practice of medicine” or “CPOM.” The CPOM prohibition precludes a business

corporation from practicing medicine or employing a physician to provide professional medical



                                                 4
         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page55of
                                                                 of103
                                                                    23




services. The rationale is that corporations practicing medicine tend to commercialize and

undermine the physician-patient relationship and invade the physician’s exercise of independent

medical judgment, which should be in the sole interest of the patient. The practical effect of the

restrictions on the corporate practice of medicine has been eroded in many jurisdictions over the

years; however, Texas is one of the states that continues to maintain a broad prohibition against

the CPOM with only limited statutory exceptions for certain physician employment

arrangements, such as for professional associations and nonprofit health organizations.

       13.     In Texas, the CPOM prohibition is codified in the Texas Medical Practice Act,

TEX. OCC. CODE §151.001 et seq., which prohibits non-licensed persons or entities from

practicing medicine, 1 employing physicians, assisting in the unlicensed practice of medicine,

sharing professional fees with licensed physicians, or otherwise engaging in the CPOM.

Violation of the CPOM prohibition carries risk of both civil and criminal penalties. See TEX.

OCC. CODE §§ 165.001–165.160.

C.     TeamHealth’s Entrance into the Central Texas Market

       14.     In 2014-2015, at the direction of and with direct support from TeamHealth

headquarters, Quantum entered the central Texas market, negotiating and entering into an

exclusive Professional Services Agreement with St. David’s Healthcare Partnership, LP d/b/a St.

David’s Round Rock Medical Center, St. David’s North Austin Medical Center, St. David’s

South Austin Medical Center, St. David’s Georgetown, Heart Hospital of Austin, and St. David’s

Medical Center (“St. David’s PSA”).

       15.     Under its exclusive St. David’s PSA, effective February 1, 2015, Quantum, with

direct support from TeamHealth headquarters, agreed to provide emergency medicine and


1
       Practicing medicine is defined in § 151.002(13) to include the diagnosis, treatment, or offer to treat a
       disease, deformity, or injury by any system or method.

                                                     5
         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page66of
                                                                 of103
                                                                    23




hospitalist medicine services to the St. David’s facilities. With the St. David’s hospitalist PSA,

Quantum became responsible for running the St. David’s hospitalist program, and was charged

with: directing and supervising the hospitalist services; serving as a liaison for the facilities’

CEOs; conducting recruiting/orientation of hospitalists; actively leading and participating in the

facilities’ hospitalist committees; leading and participating in quality improvement/peer review

of the hospitalist services; and facilitating and participating in regulatory compliance,

professional education, planning, budgeting, and risk management as those items pertain to the

hospitalist services.

        16.      While negotiating the terms of its exclusive St. David’s PSA, TeamHealth

simultaneously negotiated with local hospitalist groups to secure the workforce needed to fulfill

its anticipated contract with St. David’s; specifically, (i) TeamHealth headquarters and a

TeamHealth affiliate acquired Central Texas Hospitalists, P.A., a hospital medicine practice

group that has historically served St. David’s Round Rock Medical Center; 2 and (ii) Quantum,

with support from TeamHealth headquarters and the President of the Team Health Hospital

Medicine Division (Dr. Jasen Gundersen), negotiated a Services Agreement with HIA, which has

historically served other St. David’s facilities in Austin.

        17.      TeamHealth initially wanted to acquire HIA, which was TeamHealth’s preference

and standard practice when entering new markets. HIA dismissed the option because it presented

too much risk of compromising its physicians’ independence. However, because St. David’s

eventually made clear its intention to use Quantum for hospitalist services, HIA had no choice

but to negotiate a Services Agreement with Quantum if HIA wanted to continue serving patients


2
        Central Texas Hospitalist, P.A. sued Quantum Plus, LLC and TeamHealth, Inc. for breach of the purchase
        agreement, breach of a guaranty, and tortious interference. See Central Texas Hospitalists, P.A. v. Lonestar
        Hospital Medicine Associates, P.A., et al., Cause No. D-1-GN-16-000741 pending in the 98th District Court
        of Travis County, Texas.

                                                        6
         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page77of
                                                                 of103
                                                                    23




at the noted St. David’s facilities where HIA’s physicians worked historically. HIA also believed

that a services agreement preserved an appropriate arm’s length relationship with Quantum and

TeamHealth headquarters and would permit continued HIA independence.

       18.     St. David’s is highly incentivized to use TeamHealth. By using a staffing

company such as TeamHealth, St. David’s reduces its costs by foregoing payment of a stipend

for hospitalist coverage, which it must have in steady supply to fully comply with the Emergency

Medical Treatment and Labor Act (EMTALA). 3 Hospitalist stipends can cost St. David’s more

than $80,000 per hospitalist.

       19.     St. David’s expected Quantum, with TeamHealth headquarters support, to deliver

additional cost-cutting (and revenue-enhancing) measures. In this sense and as explained below,

St. David’s used Quantum and TeamHealth headquarters to do indirectly what it could not do

directly—that is, to implement a scheme of corporate governance over physicians to manipulate

their medical practice to save St. David’s money and remove physicians that St. David’s

determined cost it too much money.

D.     Services Agreement with HIA

       20.     As a consequence of the above-referenced pressures and not knowing that

Quantum, with support from TeamHealth headquarters, would unlawfully perform an agreement

and ignore the “independent contractor” relationship, HIA entered into a Services Agreement

with Quantum on December 1, 2014, with an effective date of February 1, 2015.

       21.     Soon thereafter, Quantum assigned the Services Agreement to another

TeamHealth affiliate, Lonestar Hospital Medicine, P.A. (“Lonestar”), but the assignment did not

3
       All hospital emergency departments, including those of St. David’s, are required to comply with the
       EMTALA, which mandates that all patients presenting to the emergency department regardless of
       insurance status, receive a medical screening examination and be medically stable prior to transfer to
       another facility. To address these requirements, every hospital with an emergency department must
       have physicians on call to assist emergency physicians in assessing and treating unassigned patients.

                                                     7
         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page88of
                                                                 of103
                                                                    23




release Quantum from liability, and representatives of Quantum continued to perform under the

Services Agreement along with Lonestar. The parties amended the Services Agreement on June

1, 2016 (“First Amendment”) and again September 1, 2016 (“Second Amendment”), though

neither the assignment nor the subsequent amendments altered Section 2.3.1 or Section 17.

Payments due under the Services Agreement were being issued by AmeriTeam.

       22.     The Services Agreement on its face appeared valid, but in practice and

performance, Quantum, with TeamHealth headquarters’ support, began to exert unlawful control

over the hospitalists’ practice of medicine. The control became more clear and increased after a

TeamHealth affiliate acquired Central Texas Hospitalists, P.A. (“CTH”), who were serving St.

David’s Round Rock facility, and CTH resisted the TeamHealth affiliate’s attempted control

over the CTH hospitalists. Quantum exerted such unlawful control at the behest of, in

conjunction with, and/or with the consent of its client, St. David’s Healthcare Partnership, LP, as

well as TeamHealth headquarters.

       23.     TeamHealth is not new to Texas or to the CPOM prohibition. Indeed, based at the

least on prior litigation, 4 TeamHealth headquarters entity and its subsidiaries are acutely aware

that the CPOM prohibition is enforced in Texas, though the Chief Operations Counsel for

TeamHealth headquarters considers it an “arcane law we call corporate practice of medicine

that nobody needs.” 5 True to that apparent belief, and as explained herein, Quantum, with

support from TeamHealth headquarters, violated the CPOM prohibition in practice and in the

performance of the contract with HIA.



4
       See generally Cassidy v. TeamHealth, Inc., No. 01-08-00324-CV, 2009 WL 2231217 (Tex. App.—Houston
       [1st Dist.] July 23, 2009, pet. denied) (mem. op.); American Academy Emer. V. Mem’l Hermann
       Healthcare Sys., Inc., 285 S.W.3d 35 (Tex. App.—Houston [1st Dist.] 2009).
5
       Deposition of TeamHealth’s Chief Operations Counsel filed in support of TeamHealth’s motion for
       summary judgment in Central Texas Hospitalists, P.A. v. Lonestar Hospital Medicine Associates, P.A., et
       al., Cause No. D-1-GN-16-000741 pending in the 98th District Court of Travis County, Texas.

                                                     8
         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page99of
                                                                 of103
                                                                    23




E.     Breach of Promise to Comply in All Respects with Applicable State Statutes, Rules, and
       Regulations: Violation of the CPOM Prohibition

       24.      Quantum promised in Section 24 of the Services Agreement to comply in all

respects with applicable federal, state and local statutes, rules and regulations (“Compliance with

Government Laws and Regulations Provision”). Despite these promises and the clear prohibition

against CPOM in Texas, Quantum, with support from TeamHealth headquarters, engaged in the

actions described below. Quantum did so at the behest of, in conjunction with, and/or with the

consent of its client, St. David’s Healthcare Partnership, LP, as well as TeamHealth

headquarters.

       E.1.     Hiring Physicians, Staffing Decisions, Invading the Exercise of Hospitalists’
                Independent Medical Judgment, and Firing Physicians

       25.      The Services Agreement provides in Section 2.1 that HIA has the sole authority

and obligation to “select, recruit, hire” the physicians, including contract hospitalists, needed to

meet the St. David’s PSA as to the hospitalist medicine program and to determine necessary

staffing levels in collaboration with Quantum. However, throughout the term of the Services

Agreement, Quantum, with support from TeamHealth headquarters, unlawfully exercised control

over the hiring and retention of HIA hospitalists and unilaterally dictated medical staffing needs

at the Covered Hospitals. For instance, with support from TeamHealth headquarters:

              a.       Quantum and St. David’s instructed HIA not to hire physicians whom HIA
       was recruiting;

              b.       In approximately August 2015 when HIA began transitioning its
       hospitalists’ schedule (from a Monday-Friday and every other weekend schedule to a
       seven days on/seven days off schedule) and needed to add to the total of full time
       equivalent hospitalists on its staff, Quantum instructed HIA not to over hire; and

              c.    When HIA was paid primarily by the hour, Quantum routinely instructed
       HIA it was “overstaffed” or “understaffed” and demanded adjustments accordingly. The
       Services Agreement’s Exhibit A stated an expected average staffing rate of 15 to 18



                                                 9
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page10
                                                              10of
                                                                of103
                                                                   23




        patient encounters per 12 hour shift, but TeamHealth would actually instruct HIA it was
        overstaffed if average daily encounters were fewer than 18 per physician per shift.

        26.     Attempts to control HIA and its physicians did not stop with hiring practices. In

approximately late 2015 Quantum, with TeamHealth headquarters’ support, instructed that the

HIA hospitalists would have to start running the emergency codes on overnight shifts at St.

David’s South Austin Medical Center, which was transitioning to a Level II trauma facility. The

understood rationale was that a facility just getting started with Level II trauma services could

not financially justify the high cost of having emergency department physicians on the overnight

shift. HIA refused because in its judgment it is perilous and medically inappropriate for

hospitalists to run emergency codes (especially pediatric emergency codes) since hospitalists are

not trained to run emergency codes (and patients deserve the most proficient provider in

emergent situations such as cardiac arrest or respiratory failure). Because Quantum’s staffing

instructions were such an obvious overreach and violation of the CPOM (and an issue a

TeamHealth affiliate and headquarters were already fighting at St. David’s Round Rock),

Quantum did not press the issue further. Nevertheless, this cost-driven staffing directive

demonstrates how Quantum, with support from TeamHealth headquarters, ignored the CPOM

prohibition, all in an effort to serve the cost and profit goals of St. David’s.

        27.     Additionally, at St. David’s request, Quantum, with TeamHealth headquarters’

support, reinforced an “accept all” OneCall policy that required HIA physicians to accept all

transfer patients even if a specialist was needed but not first confirmed available. While it was

true that HIA accepted patients for admission via the emergency department, in those instances,

needed specialist were contacted first to confirm their availability. This was not the case with

OneCall transfers. The policy had the net result of forcing HIA hospitalists to accept patients

who needed treatment outside of the hospitalists’ scope of practice.

                                                  10
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page11
                                                              11of
                                                                of103
                                                                   23




       28.     At. St. David’s Health Care’s request and with TeamHealth headquarters’

support, Quantum also pressured HIA physicians to complete Queries, even though HIA

physicians advised that some queries by St. David’s Health Care’s Clinical Documentation

Improvement employees suggested or tried to lead the hospitalists to a diagnosis, which was

improper and a compliance concern. This pressure necessarily infringed on HIA physician’s

medical judgment because only the physician can make a medical diagnosis but the message was

to complete the Queries anyway. This pressure also necessarily infringed on HIA physician’s

medical judgment because of the additional consistent message from Defendants that if HIA

wanted to work for St. David’s Health Care or HCA, they had to better meet the needs of the

hospital and the metrics it wanted from the hospitalists.

       29.     The encroachment into the hospitalists’ medical judgment occurred in other ways

as well, particularly in suggesting patients for discharge, pushing for earlier discharges, and

controlling rounding to encourage faster discharges.

               (a)     For instance, during the winter months (when hospitals are often stressed
       with maximum patient loads), a St. David’s data/administrative employee would email to
       Quantum a list of patients ready for discharge. The recipient would forward that email to
       HIA’s contact physician and insist that action be taken to consider discharging the
       patients on the list.

               (b)     Similarly, Quantum pressured HIA hospitalists to discharge patients
       earlier despite HIA consistently meeting the goal of 50% of anticipated daily discharges
       having discharge orders written by 11:00. HIA determined the bases for these requests: if
       the actual length of the patient’s stay was exceeding the Medicare geometric mean for
       average length of stay for the particular patient’s diagnosis, then St. David’s and
       Quantum, with TeamHealth headquarters’ support, would demand that HIA’s treating
       hospitalist discharge the patient

               (c)     At the behest of St. David’s Health Care, Quantum also pressured HIA
       hospitalists to round their patients at South Austin Medical Center in a certain order and
       priority, sometimes differently than as outlined in the St. David’s PSA. Dictating the
       order of rounding infringed on the HIA physicians’ medical judgment because only the
       physician or his/her proper delegate has the knowledge, skill, experience, training, and



                                                11
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page12
                                                              12of
                                                                of103
                                                                   23




       education to determine which patients need to be seen and when based on their clinical
       condition and medical needs.

This blatant infringement into the practice of medicine is yet another example of Quantum’s

violation of CPOM at the behest of St. David’s and with the support of TeamHealth

headquarters.

       30.      Quantum, in conjunction with St. David’s and with TeamHealth headquarters’

support, also unlawfully exercised control over HIA’s termination of its hospitalists. Paragraph

6 of the Services Agreement provides that Quantum may with reasonable advanced notice,

discussion with HIA, and opportunity for HIA to cure, “remove from service under this [Services

Agreement]” any HIA-retained hospitalist deemed unsuitable for performance by a St. David’s

facility (“Removal Provision”). But, Quantum and TeamHealth headquarters ignored those

details and allowed St. David’s to dictate termination and threaten termination of physicians who

cost St. David’s too much money, even though the medical treatments causing such costs were—

in the hospitalists’ view—in the best medical interest of their patients. For example, as outlined

in a December 21, 2017 cease and desist letter from HIA:

              a.     On December 4, 2017 Quantum mandated in writing HIA’s removal of
       Dr. Paturu from St. David’s Medical Center due to his patient length of stays being too
       long and “costing St. David’s too much money,” when length of stay is solely a medical
       judgment; and

               b.     Quantum also threatened removal of two additional hospitalists, Drs.
       Ayaz, and Brittain, from St. David’s Medical Center for the same reason if the lengths of
       stay of those physicians’ patients were not reduced to save St. David’s money.

By engaging in those actions, Quantum and TeamHealth headquarters were invading the exercise

of independent medical judgment and effectively carrying out St. David’s unlawful economic

credentialing practices.




                                               12
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page13
                                                              13of
                                                                of103
                                                                   23




       E.2.    Charge and Collect All Fees for Doctors, Fee-Splitting, and Collecting Majority
               of Profits

       31.     In addition to exercising unlawful control over HIA’s hiring and firing of

hospitalists, Quantum, with TeamHealth headquarters’ support, also entirely controlled every

aspect of the physician fees. This control alone as outlined in the Services Agreement did not

necessarily appear nefarious, but the manner in which Quantum, with TeamHealth headquarters’

support, executed its billing responsibilities violated the CPOM prohibition because it allows

concealment of unlawful fee-splitting and collection of the majority if not all of the profits from

the physician services fees.

       32.     Section 3 of the Services Agreement permits Quantum to:

       •       set the schedule of fees charged for the professional services furnished;
       •       collect the fees for HIA services;
       •       negotiate managed care arrangements on behalf of the physicians;
       •       procure requisite billing and payment authorization and enrollment
               numbers from applicable third-party payers;
       •       assume responsibility for billing patients, guarantors, and responsible
               parties or third party insurance carriers directly;
       •       independently code, bill, collect, and retain, the fees for the hospitalist
               services provided in the St. David’s hospital medicine programs;
       •       own as its “sole and exclusive property” the Accounts Receivable and the
               Collections.

This control was balanced out in the Services Agreement by Quantum’s promises to provide HIA

“agreed upon” monthly billing and collection data as requested and a complete listing of all

required professional documentation necessary for HIA to begin services under the Services

Agreement to the St. David’s facilities. HIA made repeated requests for billing and collection

data and for the documentation material, which were denied and/or delayed.

       33.      The breaches of promises in this regard served to:

               a.     conceal the fact that Quantum and TeamHealth headquarters ignored
       entirely the HIA hospitalists’ coding of their professional services, using it only to track
       physician productivity and not for billing;

                                                13
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page14
                                                              14of
                                                                of103
                                                                   23




              b.       on information and belief, allowed Quantum and TeamHealth
       headquarters to increase the average billing for HIA’s services (above what the
       physicians’ coding alone would have yielded) and conceal the fact that it is therefore
       necessarily splitting a physician fee with HIA;

              c.     on information and belief, allowed Quantum and TeamHealth
       headquarters to conceal the fact that they are likely splitting fees (and causing HIA to
       unknowingly split fees) with the emergency physician services that TeamHealth also
       provides under the St. David’s PSA; and

              d.      on information and belief, allowed Quantum and TeamHealth
       headquarters to collect a majority of the profits generated by HIA’s professional fees of
       HIA, particularly in conjunction with not reimbursing HIA for Total Costs Incurred as
       provided in Section 4 of the Services Agreement. Total Costs Incurred is defined to
       include costs such as recruiter fees and costs associated with securing locum tenens
       providers.

       34.      Because Quantum, with TeamHealth headquarters’ support, pays HIA based on

billable batches of services (some of which were provided in the same month as the payment,

some in the month prior, and some for many months prior), payments owed to HIA will continue

for months, if not years, after the termination date of the Services Agreement. This means that

the concealment of unlawful fee-splitting and collection of the majority if not all of the profits

from the physician services fees will continue for months, if not years, following termination of

the Services Agreement.

F.     Interference

       35.      As HIA resisted the attempts to control the hospitalists’ practice of medicine as

described above, Quantum and TeamHealth headquarters began systematically drawing a wedge

between HIA and its physicians, in part by soliciting HIA physicians indirectly through

TeamHealth’s subsidiary-recruiting company.

       36.      The Services Agreement contains a noninterference and nonsolicitation provision

in Section 8:



                                               14
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page15
                                                              15of
                                                                of103
                                                                   23




       37.      In mid-2017, HIA was informed that HIA’s retained hospitalists were being

solicited to join TeamHealth. Not knowing for certain whether such information constituted

rumors, but wanting to be vigilant, HIA reminded Quantum of the noninterference and non-

solicitation clause in the Services Agreement and advised it to cease any such solicitations and

interference.

       38.      Additionally, in approximately January-February 2018, HIA learned that a

TeamHealth subsidiary doing business as D & Y Staffing had been contacting HIA-retained

hospitalists to solicit, encourage, and/or induce those physicians to work for TeamHealth or an

affiliate. HIA also learned that TeamHealth subsidiaries began recruiting 60-70 locums

hospitalists in and to the Austin area, presumably to work at the very facilities that HIA-retained

hospitalists covered through the Services Agreement with Quantum.

       39.      HIA and HIT sent Quantum a cease and desist letter to this effect on February 1,

2018 with a copy to TeamHealth headquarters and St. David’s. HIA advised (again) of the

noninterference and nonsolicitation provisions and of the fact that HIA and HIT physician

employees and contractors were subject to a non-competition restrictive covenant which

prohibits them from working, for a period of one (1) year following the termination of their

employment agreements, as a hospitalist at any facility in which HIA/HIT provides services, and

precludes them for working for TeamHealth or its affiliates in Travis, Williamson and Hays

counties, for the same period. HIA specifically advised that the hiring of these physicians by

                                                15
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page16
                                                              16of
                                                                of103
                                                                   23




TeamHealth (or its affiliates) would cause the physicians to breach their non-competition

agreements and would constitute tortious interference with contract and business relations on

behalf of TeamHealth or its affiliates.

       40.     Despite the above notices, TeamHealth or its subsidiaries continued to violate the

noninterference and non-solicitation provision of the Services Agreement and, even as the

Services Agreement came to an end, Quantum and TeamHealth headquarters continued or

caused continued recruiting of HIA-retained hospitalists to work for TeamHealth in a manner

that violates the above-noted non-competition restrictive covenant.

G.     Termination of the Services Agreement and Continued Control

       41.     Quantum and TeamHealth headquarters’ conduct caused the relationship between

HIA and Quantum to deteriorate. On February 1, 2018, HIA was compelled to send a cease and

desist letter to Quantum advising that its conduct was in breach of the noninterference provision

of the Services Agreement and amounted to tortious interference. On information and belief,

Quantum, and TeamHealth headquarters did not cease its offensive and predatory conduct.

       42.     Given the untenable relationship and the commensurate risk to HIA physicians,

on February 8, 2018, HIA gave notice of termination of the Services Agreement, effective June

8, 2018, and files this suit for damages and injunctive relief.

       43.     Subsequently, in late March 2018, Quantum made it clear that TeamHealth had

been accessing HIA’s billing and medical record documentation for assigned patients that are

outside the scope of services covered by the Services Agreement. HIA provided written notice to

Quantum that such conduct at the very least violates the Health Insurance Portability and

Accountability Act (“HIPAA”).




                                                 16
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page17
                                                              17of
                                                                of103
                                                                   23




H.     Total Costs Incurred

       44.     The Services Agreement provides that Quantum will reimburse HIA for its Total

Costs Incurred in fulfillment of its obligations to Quantum prior to June 2016. Quantum has

failed to pay and failed to confirm that it will make payment of $2,626,810 in Total Costs

Incurred for recruiting commissions, locums retentions, and contract labor costs. Even estimating

payments from Defendants for D&Y locums’ professional fees, if appropriate or required, a

conservative total owed for Total Costs Incurred is at least $1,432,133.

                                   V. CAUSES OF ACTION

                   COUNT ONE: REQUEST FOR DECLARATORY JUDGMENT –
                           HIA V. QUANTUM AND AMERITEAM

       45.     Plaintiff HIA hereby incorporates paragraphs 1 through 44 the same as if fully set

forth verbatim herein.

       46.     With TeamHealth headquarters’ support, Quantum’s performance of the Services

Agreement has resulted in and will continue to result in or subject Plaintiffs to unlawful control

over the billing, collection, and distribution of fees for Plaintiffs’ professional services and

unlawful fee-splitting in violation of Texas law, including Texas Medical Practice Act, as

codified at TEX. OCC. CODE §151.001 et seq.

       47.     There is a substantial controversy between the parties of sufficient immediacy and

reality to warrant the issuance of a declaratory action from this Honorable Court.

       48.     A significant possibility of future harm to Plaintiffs exists, and actual present

harm exists. Though the term of the Services Agreement expired on June 8, 2018 (after the

Original Complaint was filed), Defendants actions thereunder will continue to occur for months,

if not years, because Quantum, with TeamHealth headquarters’ support, pays HIA based on

billable batches of services (some of which were provided in the same month as the payment,

                                                17
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page18
                                                              18of
                                                                of103
                                                                   23




some in the month prior, and some for many months prior). This means that the unlawful control

over the billing, collection, and distribution of fees for Plaintiffs’ professional services and

concealment of unlawful fee-splitting will continue for months, if not years, following

termination of the Services Agreement.

       49.     At all times mentioned herein, Quantum was not licensed to practice medicine in

Texas and may not permissibly exercise control, directly or indirectly, over a medical practice or

enter into arrangements that are tantamount to the unlicensed practice of medicine, including

fixing, collecting, and controlling all aspects of fees generated from HIA and HIT providers

services under the Services Agreement.

       50.     HIA brings this cause of action pursuant to 28 U.S.C. § 2201 et seq. and seek a

declaration from the Court that:

       HIA has a legal right to lawful payment for all professional services performed by
       HIA-retained physicians (including HIT physicians) actually rendered under the
       Services Agreement, meaning payment that does not involve fee-splitting.

                COUNT TWO (IN THE ALTERNATIVE): BREACH OF CONTRACT –
                                   HIA V. QUANTUM

       51.     Plaintiff HIA hereby incorporates paragraphs 1 through 50 the same as if fully set

forth verbatim herein.

       52.     HIA is a party to a valid and enforceable contract with Quantum.

       53.     HIA fully or substantially performed its obligations under the Services Agreement

by providing high quality medical care to patients at the noted St. David’s facilities throughout

the term of the Services Agreement.

       54.     Quantum interfered with HIA’s obligations and rights under the Services

Agreement to select, hire, and contract with physicians. Quantum also demanded removal of

physicians from the Services Agreement for reasons outside those listed in the Removal

                                               18
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page19
                                                              19of
                                                                of103
                                                                   23




Provision and in any event without notice or an opportunity to cure. Quantum’s failures

constitute a material breach of its obligations as set forth in the Removal Provision of the

Services Agreement.

       55.     Quantum’s execution of the Services Agreement—exercising control over

physician hiring, staffing, and firing; the invasion of medical judgment regarding the timing of

patient discharges from St. David’s facilities and the directive to run codes on the overnight shift

at one of the facilities; imposing the “accept all” OneCall policy; pressuring HIA physicians to

answer Queries that suggested a diagnosis; pressure to discharge patients; comprehensive control

over billing and collection; and fee-splitting—has resulted in the corporate practice of medicine

in violation of Texas law, including the Texas Medical Practice Act, as codified at TEX. OCC.

CODE §151.001 et seq. Quantum’s conduct represents a failure to comply in all respects with

applicable federal, state, and local statutes, rules and regulations, and therefore constitutes a

material breach of its obligations set forth in the Compliance with Government Laws and

Regulations Provision of the Services Agreement.

       56.     Quantum has failed to compensate and failed to confirm that it will compensate

HIA for Total Costs Incurred related to the performance of the HIA’s obligations under the

Services Agreement. Quantum’s failure constitutes a material breach of its obligations as set

forth in the Compensation Provision of the Services Agreement with HIA.

       57.     As a proximate result of the breach and breach of the non-solicitation provision,

HIA sustained actual damages that were a natural, probable, and foreseeable consequence of the

breaches. HIA is entitled to all foreseeable damages resulting from Quantum’s material breaches

of the Services Agreement, including actual damages.




                                                19
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page20
                                                              20of
                                                                of103
                                                                   23




             COUNT THREE: TORTIOUS INTERFERENCE WITH EXISTING CONTRACTS –
                       HIA AND HIT V. QUANTUM AND AMERITEAM

       58.      Plaintiffs HIA and HIT hereby incorporate paragraphs 1 through 57 the same as if

fully set forth verbatim herein.

       59.      HIA’s contract hospitalists (HIT employees) are subject to a non-competition

restrictive covenant which prohibits them from working, for a period of one (1) year following

the termination of their employment agreements, as a hospitalist at any facility in which HIA and

HIT provides services, and precludes them for working for TeamHealth or its affiliates in Travis,

Williamson, and Hays counties, for the same period. TeamHealth is on notice that these non-

competition restrictive covenant agreements are in place.

       60.      Additionally, while the Services Agreement was in effect, Section 8(b) of the

Service Agreement prohibited TeamHealth from soliciting, inducing, or attempting to induce any

person or entity doing business with HIA to terminate such relationship or engage in any activity

that will cause substantial and irreparable harm to the other party’s business. TeamHealth

directly or indirectly engaged in such actions despite being advised that HIA’s employees and

contractors are subject to applicable non-competition restrictive covenants. TeamHealth also

began recruiting 60-70 locums hospitalists in and to the Austin area, presumably to work at the

very facilities that HIA covers through the Services Agreement with TeamHealth.

       61.      TeamHealth willfully and intentionally interfered with the continuing

relationships between HIA and its retained physicians by soliciting doctors from HIA and HIT.

       62.      At all times relevant hereto, TeamHealth acted intentionally, with malice, and

with the specific purpose of interfering with HIA’s contracts with its employees and contractors.

TeamHealth’s intentional and tortious interference entitles HIA to recovery of exemplary

damages.

                                               20
         Case1:18-cv-00466-RP
         Case 1:18-cv-00466-RP Document
                               Document91
                                        91 Filed
                                           Filed08/14/19
                                                 08/14/19 Page
                                                          Page21
                                                               21of
                                                                 of103
                                                                    23




        63.    HIA and HIT sustained actual damages as a result of TeamHealth’s conduct,

including at least the cost and distraction from ordinary business, of obtaining legal advice, and

sending cease and desist notices.

                                VI. CONDITIONS PRECEDENT

        64.    All conditions precedent have been performed, excused, waived, or otherwise

satisfied.

                                    VII. ATTORNEYS’ FEES

        65.    Plaintiffs hereby incorporate paragraphs 1 through 64 the same as if fully set forth

verbatim herein.

        66.    Pursuant to TEX. CIV. PRAC. & REM. CODE § 37.009 and § 38.001, et seq.,

Plaintiffs are entitled to recovery of their reasonable and necessary attorneys’ fees. Plaintiffs

respectfully request that the Court award Plaintiffs their costs and reasonable and necessary

attorneys’ fees expended in this matter.

                                         VIII. JURY DEMAND

        67.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby

request a trial by jury on the merits.

                                            IX. PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that

Defendants be cited to appear and answer and that upon final hearing, a judgment be entered in

favor of Plaintiffs declaring the rights, and legal relations of the parties as set forth above,

awarding Plaintiffs actual damages, pre and post-judgment interest at the maximum permissible

rate at law or in equity, its costs of court and reasonable and necessary attorneys’ fees incurred or




                                                 21
        Case1:18-cv-00466-RP
        Case 1:18-cv-00466-RP Document
                              Document91
                                       91 Filed
                                          Filed08/14/19
                                                08/14/19 Page
                                                         Page22
                                                              22of
                                                                of103
                                                                   23




the preparation and trial of this case and for any appeal, and such other and further relief to

which they may show themselves justly entitled.

                                           Respectfully submitted,


                                           By: /s/ Lorinda Holloway
                                           Lorinda Holloway
                                           State Bar No. 00798264
                                           Lorinda.Holloway@huschblackwell.com
                                           Kevin Koronka
                                           State Bar No. 24047422
                                           Kevin.Koronka@HuschBlackwell.com
                                           Danielle Gilbert
                                           State Bar No. 24092421
                                           Danielle.Gilbert@HuschBlackwell.com

                                           HUSCH BLACKWELL, LLP
                                           One Congress Plaza
                                           111 Congress Avenue, Suite 1400
                                           Austin, Texas 78701-4093
                                           Telephone: (512) 472-5456
                                           Telecopier: (512) 479-1101

                                           ATTORNEYS FOR PLAINTIFFS




                                              22
       Case1:18-cv-00466-RP
       Case 1:18-cv-00466-RP Document
                             Document91
                                      91 Filed
                                         Filed08/14/19
                                               08/14/19 Page
                                                        Page23
                                                             23of
                                                               of103
                                                                  23




                             CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via the
Court’s CM/ECF electronic filing system in accordance with the Federal Rules of Civil
Procedure on August ___, 2019.

                                         /s/ Lorinda Holloway
                                         Lorinda Holloway

John C. Dunne
jdunne@smfadlaw.com
George A. Shannon
gshannon@smfadlaw.com
Adam C. Kiehne
akiehne@smfadlaw.com
SHANNON, MARTIN, FINKELSTEIN, ALVARADO & DUNNE
A Professional Corporation
1001 McKinney Street, Suite 1100
Houston, TX 77002
(713) 646-5500 (Phone)
(713) 752-0337 (Fax)

ATTORNEYS FOR QUANTUM PLUS, LLC
D/B/A TEAMHEALTH HOSPITAL MEDICINE
WEST AND TEAM HEALTH, LLC




                                           23
